Citation Nr: 9907822	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for automotive adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.

This appeal was certified to the Board of Veterans' Appeals 
(Board) from the St. Petersburg, Florida, Regional Office 
(RO).  In January 1997, the Board remanded the case to the RO 
for additional evidentiary development.  The case has been 
returned to the Board for consideration.


REMAND

As noted, this case was remanded in January 1997 to obtain 
pertinent documents and records in an attempt to determine 
the basis for the decision that was made on the veteran's 
automotive adaptive equipment claim.  After a review of the 
record, the Board finds that this case must again be returned 
to the RO for additional evidentiary development.

The statement of the case and the supplemental statements of 
the case (SSOC) indicate that the veteran's claim was denied 
because he could no longer drive due to his eye sight.  
Additionally, the April 1992 SSOC indicates that prior 
approval for the automotive adaptive equipment was also not 
obtained.  The veteran claims that he applied for automotive 
adaptive equipment in August 1989.  However, the record does 
not contain any such application and testimony by Department 
of Veterans Affairs (VA) personnel at a July 1992 hearing 
indicates that there was no such application of record.  
However, a Record of Prosthetic Services (VA Form 10-2319) 
contains an entry for August 1, 1989, of "A/E cl ltr."  
This entry is not explained.  Additionally, a proposal that 
was apparently prepared by an auto or adaptive equipment 
dealer, dated August 1, 1989, indicates that the proposal was 
given to VA and that verbal approval had been given by Jim 
Robertson.  The record does not disclose whom Jim Robertson 
is/was or what effect such approval has on the claim.  

The veteran has indicated that application was again made on 
July 12, 1990.  The April 1991 Statement of the Case 
indicates that a claim was received on August 10, 1990.  
Whatever the date of the claim for automotive adaptive 
equipment was, the claim form is not contained in the claims 
file.  The veteran and representative indicate that the 
claimed amount was $12,931.  However, since the claims form 
is not contained in the record, this amount or the basis for 
it can't be verified.  The veteran and representative have 
also indicated that $6,620 of the claimed amount was paid.  
However, the claims file does not contain a record of such a 
payment nor does the record contain the reasons for such a 
partial payment, if one was made.  Additionally, the claims 
file does not contain copies any notices that were sent to 
the veteran on this claims.

The record currently before the Board is deficient and the 
Board is unable to render a decision.  This case was remanded 
to the RO in January 1997 to obtain documents related to the 
claim for automotive adaptive equipment and denial of 
reimbursement, and a possible partial payment.  However, 
these records were not associated with the claims file.  The 
lack of the required documents frustrates review by the Board 
and potential review by the U.S. Court of Appeal for Veterans 
Claims.  A remand by the Board confers on a veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The appropriate VA official should 
explain the meaning of the August 1, 
1989, entry on the Record of Prosthetic 
Services (VA Form 10-2319) of "A/E cl 
ltr."  If such an entry involves sending 
a letter to the veteran, a copy of the 
letter should be associated with the 
claims file.  If the entry indicates that 
correspondence was received from the 
veteran, a copy of such correspondence 
should be associated with the claims 
file.

2.  The original or a legible copy of the 
July or August 1990 application for 
automotive adaptive equipment shall be 
associated with the claims folder.  
Additionally, any listing of vehicle 
modifications/options that are the basis 
for the $12, 931 that were supposedly 
claimed in the application must be 
included.

3.  The appropriate VA official should 
indicate whether a partial payment was 
made on the veteran's 1989 or 1990 claim 
for automotive adaptive equipment.  If a 
partial payment was made on this claim, 
the appropriate VA official must 
specifically indicate which claimed items 
were denied and provide the reason for 
such denial.

4.  Originals or legible copies of any 
additional applications, correspondence 
sent to and received from the veteran, 
and decisions made on the veteran's 1989 
or 1990 claim for automotive adaptive 
equipment that was not specifically noted 
above must be associated with the claims 
folder. 

5.  Following completion of the above, 
the appropriate VA activity should 
prepare a SSOC which addresses the 
specific basis for the denial of the 
veteran's claim or denial of specifically 
claimed items, as appropriate.  This 
document should be forwarded to the 
veteran and his representative.  The SSOC 
should also address what effect, if any, 
the prior verbal approval noted on the 
August 1, 1989, proposal has on the 
veteran's claim.  The SSOC should also 
address whether the eye sight evaluation 
that led to the determination that the 
veteran was no longer able to drive was 
part of the process for obtaining 
reimbursement for automotive adaptive 
equipment.

The veteran and his representative should be apprised of the 
applicable period of time within which to respond to the 
SSOC.  Following receipt of a response or expiration of that 
time period, the case should then be returned to the Board 
for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purposes of this REMAND are to obtain a more complete 
evidentiary record and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

